                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

PHILLIP M. SEYMORE,

            Plaintiff,

v.                               Case No:     2:19-cv-481-FtM-99MRM

DEPARTMENT OF REVENUE CSE,
Title IV-D Agency, DOES,
ARIKA R. RICHARD, and HOLY
CROSS HOSPITAL,

            Defendants.


                          OPINION AND ORDER

       This matter comes before the Court on Defendant Holy Cross

Hospital’s Motion to Dismiss (Doc. #19) and Defendant Florida

Department of Revenue’s Motion to Dismiss (Doc. #21).              Plaintiff

pro se Phillip M. Seymore filed Responses in Opposition (Doc. ##23,

24).   For the reasons set forth below, the Motions are granted to

the extent that the claims brought under 42 U.S.C. § 1983 are

dismissed   with   prejudice   and   the   Court   declines   to    exercise

supplemental jurisdiction over the remaining state law claims.

                                     I.

       In this case plaintiff pro se Phillip M. Seymore asks this

Court to review the judicial proceedings and set aside a paternity

finding and child support orders that defendant Arika R. Richard

obtained in Florida state court in 2010.           Plaintiff alleges that

he is not the father of the children and that the child support
orders   were   obtained   without   due    process   and   through   fraud.

Plaintiff purports to assert civil rights claims pursuant to 42

U.S.C. § 1983 and state law claims.         The allegations against Holy

Cross Hospital relate to a birth certificate allegedly issued at

Holy Cross Hospital in 2006.         The Florida Department of Revenue

CSE, Title IV-D Agency (“Department of Revenue”) is sued for

violations of due process of law, procedural due process, extrinsic

fraud, and identity theft for enforcing the orders and collecting

child support.

     Plaintiff initially filed an application to proceed in forma

pauperis and filed both a Complaint and an Amended Complaint during

that process.    (Docs. ##1, 3, 5.)        The Magistrate Judge reviewed

the file under 28 U.S.C. § 1915 and found that plaintiff had failed

to show how his claims amount to cognizable claims in federal

court, in part because the Rooker-Feldman doctrine barred his

claims against the Department of Revenue.         (Doc. #10.)    Plaintiff

was granted leave to file a Second Amended Complaint, which he

filed on July 30, 2019 (Doc. #11).         Thereafter, plaintiff filed a

Third Amended Complaint (Doc. #12) on November 6, 2019, which is

the operative complaint.      Plaintiff then withdrew his request to

proceed in forma pauperis and paid the filing fee.             (Doc. #14.)

Defendants were served, and the Department of Revenue and Holy

Cross Hospital move to dismiss for failure to state a claim.




                                 - 2 -
                                        II.

      Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”           Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will

not do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation    omitted).          To     survive    dismissal,      the     factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”                 Id. at 555.       See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”          Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth.”                      Mamani

v.   Berzain,    654   F.3d   1148,    1153    (11th   Cir.    2011)    (citations

omitted).       “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.              “Factual allegations that are merely

consistent      with   a   defendant’s    liability     fall    short    of    being



                                       - 3 -
facially plausible.”   Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (internal citations omitted).       Thus, the

Court engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to

relief.”   Iqbal, 556 U.S. at 679.

     A pleading drafted by a party proceeding unrepresented (pro

se) is held to a less stringent standard than one drafted by an

attorney, and the Court will construe the documents filed as a

complaint and amended complaint liberally.    Jones v. Fla. Parole

Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).     Nevertheless, “a

pro se pleading must suggest (even if inartfully) that there is at

least some factual support for a claim; it is not enough just to

invoke a legal theory devoid of any factual basis.”   Id.

                               III.

     A. The Due Process Claims Against the Department of Revenue

     The Rooker–Feldman 1 doctrine “places limits on the subject

matter jurisdiction of federal district courts and courts of appeal

over certain matters related to previous state court litigation.”

Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001).     Under the

Rooker–Feldman doctrine, “federal district courts cannot review



     1 See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983).



                               - 4 -
state court final judgments because that task is reserved for state

appellate courts or, as a last resort, the United States Supreme

Court.”    Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009).

Accordingly, a federal district court lacks jurisdiction over

“cases    brought   by   state-court      losers   complaining       of   injuries

caused by state-court judgments rendered before the district court

proceedings    commenced       and   inviting   district     court    review   and

rejection of those judgments.”            Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005).                  The Supreme Court has

found Rooker-Feldmen to apply in only two occasions – once in

Rooker, and again in Feldman.             The Supreme Court has repeatedly

cautioned that the doctrine is limited to cases brought by state

court losers which invite federal district courts to review and

reject state court final judgments.             Exxon Mobil Corp., 544 U.S.

at 284; Skinner v. Switzer, 582 U.S. 521, 531 (2011); Lance v.

Dennis, 546 U.S. 459, 463 (2006).

     As    found    by   the    Magistrate      Judge,    despite    plaintiff’s

disclaimer    and     legal    argument    concerning      the   Rooker-Feldman

doctrine in his complaints, the Eleventh Circuit has held in an

analogous case that the Rooker-Feldman doctrine barred a father’s

constitutional claims relating to orders to garnish his tax return

and suspend his driver’s license pursuant to a child support order

because those claims were “inextricably intertwined with the state

court     judgment”      concerning     enforcement        of    child    support



                                      - 5 -
obligations. See Brown v. Coffin, 766 F. App’x 929, 932 (11th Cir.

2019).    Here, it is apparent that plaintiff’s constitutional

claims   against   the   Department   of   Revenue    are   inextricably

intertwined with a state court judgment.             Although plaintiff

attempts to couch his claims as challenging the underlying birth

certificate, the Court finds that this issue is inextricably

intertwined with the state court judgment for child support that

resulted in the challenged garnishment because what plaintiff

seeks is relief from the child support order and the Department of

Revenue’s actions to enforce the child support order.

     For these reasons, the Rooker-Feldman doctrine bars this

Court from exercising subject matter jurisdiction over plaintiff’s

Section 1983 due process claims against the Department of Revenue. 2

See Brown, 766 F. App’x at 932.

     B. Remaining State Law Claims

     With the dismissal of the Department of Revenue, no state

actors remain, as there are no alleged facts sufficient to show

that Arika Richard or Holy Cross Hospital acted under color of

state law.    Section 1983 imposes liability on any person who,



     2 To the extent the Third Amended Complaint might be construed
to allege that the state court proceedings relating to child
support are ongoing, the Court finds that the abstention doctrine
recognized in Younger v. Harris, 401 U.S. 37, 91 (1971) and its
progeny would nevertheless still require dismissal of Plaintiff’s
claims. See Davis v. Self, 547 F. App’x 927, 930-31 (11th Cir.
2013).



                                - 6 -
under color of state law, deprives a person “of any rights,

privileges, or immunities secured by the Constitution and laws.”

42 U.S.C. § 1983.      To state a claim under 42 U.S.C. § 1983, a

plaintiff   must   allege   “(1)   that    the   defendant   deprived   [the

plaintiff] of a right secured under the Constitution or federal

law and (2) that such deprivation occurred under color of state

law.”   Arrington v. Cobb Cty., 139 F.3d 865, 872 (11th Cir. 1998).

     Here, plaintiff merely alleges that Holy Cross was subject to

state   regulation    regarding    paternity      and   birth   certificate

matters, but the fact that defendant’s operations are subject to

state regulation “does not transform the company’s conduct into

‘state action’ for purposes of ‘color of law’ analysis.”            Stoutt

v. Southern Bell Tel. & Tel. Co., 598 F. Supp. 1000, 1001 (S.D.

Fla. 1984).    And regarding Arika Richard, she appears from the

allegations to be the mother of the child and “the beneficiary” of

the challenged child support obligation.         There are no allegations

that Richards’ alleged conduct is fairly attributable to the State,

and the law is clear that “the under-color-of-state-law element of

§ 1983 excludes from its reach merely private conduct, no matter

how discriminatory or wrongful.”      Focus on the Family v. Pinellas

Suncoast Transit Auth., 344 F.3d 1263, 1277 (11th Cir. 2003)

(citation omitted).

     Therefore, because the federal claims have been dismissed,

the Court need not address the issues raised in the Motions to



                                   - 7 -
Dismiss as to the remaining counts.           The remaining possible claims

in the Third Amended Complaint are all state law claims.                      Even

assuming these are properly pled, under 28 U.S.C. § 1367(c)(3),

the   Court    exercises    its    discretion     and     decline    to   exercise

supplemental      jurisdiction     over    the    state    claims.        Raney   v.

Allstate   Ins.    Co.,    370    F.3d    1086,   1088–89    (11th    Cir.   2004)

(encouraging district courts to dismiss state claims where all

claims which provided original jurisdiction have been dismissed.)

      Accordingly, it is hereby

      ORDERED:

      1.      Defendants’ Motions to Dismiss (Docs. ##19, 21) are

GRANTED IN PART to the extent that the claims brought under 42

U.S.C. § 1983 are dismissed with prejudice; otherwise, the Court

declines to exercise supplemental jurisdiction over the remaining

state law claims which are dismissed without prejudice.

      2.      The Clerk is directed to enter judgment accordingly,

terminate any pending motions, and close the file.

      DONE and ORDERED at Fort Myers, Florida, this __20th__ day of

December, 2019.




Copies:
Plaintiff
Counsel of Record




                                     - 8 -
